Order, entered on October 2, 1961, as resettled by order dated December 19, 1961 granting petitioner’s application to entertain a proceeding for dissolution of a corporation and directing a hearing before a Referee unanimously modified on the law and as a matter of discretion to eliminate the provision for a reference and directing that the matter proceed before the court and, as so modified, affirmed, without costs. The issue to be tried is not complex. Absent complexity or the necessity for extended hearings, the better practice is for the court to try the issue and refrain from referring the matter (Matter of 3620 Perry Ave. Realty Corp. [De Burr], 285 App. Div. 71; Matter of Pivot Punch & Die Corp., 9 A D 2d 861; Matter of Whitehall Art Co., 6 A D 2d 399). The reason for the practice is substantial because in a proceeding of this character Special Term does not have the power to review the Referee’s findings (Matter of Seamerlin Operating Co., 307 N. Y. 407). Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.